DETAILED ACTION
This is a 2nd Final Office Action, made because a prior art citation in the Office Action of 8/17/2022 was improper.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-8 are examined herein.

Claim Objections
37 CFR 1.52(a)  requires "permanent dark ink or its equivalent" to be used on papers which will become part of the record.  The claim amendments are not in dark ink, therefore the claims are objected.

Election/Restrictions
Newly submitted claim 9-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 9-10 are toward an intermediate co-product and claims 11-12 are toward a method of making the intermediate co-product, however, the claims treated herein are toward a final product comprising the co-product.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holahan in view of Haynes and Paeschke (2012/0135109).
Holahan: EP 2260722 A2; DATE PUBLISHED; 2010-12-15

Haynes: Food Products: WO 02087357 A1; DATE PUBLISHED: 2002-11-07


Independent claim 1
Holahan teaches methods of making a beverage, comprising cranberry juice cocktail, apple juice, water and a co-product (i.e. thickener) (0060).

Juice
Holahan teaches the use of 75 wt% of cranberry juice cocktail in the beverage (Ex. 1-10), and although cranberry juice cocktail is known to comprise: juice. Holahan does not discuss this.



Haynes also teaches methods of making beverages (ab.) and provides that cranberry juice cocktail comprises about 27 % juice (see last para. on pg. 1, abridging page 2), which means that Holahan’s 75 wt% of cranberry juice cocktail imparts about 20.25 wt% of juice to the beverage as a whole.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages comprising 75 wt% cranberry juice cocktail, as Holahan, to include the ingredients of the cranberry juice cocktail, including the amount of juice, between about 5 to 90 wt%, as claimed, because Haynes illustrates that cranberry juice cocktail comprises about 27 % juice, which means that Holahan’s 75 wt% of cranberry juice cocktail imparts encompassing amounts of juice to those claimed.

Water
Holahan does not limit the amount of water in the beverage (see ref. clms. 9-10), which encompasses the claimed range of between about 15% to about 80% by weight added water.
Holahan teaches the use of 75 wt% of cranberry juice cocktail in the beverage (Ex. 1-10) and juice is commonly known to comprising up to about 90 wt% water.




Therefore given the teaching of about 75 wt% juice (0057) this means there is a showing of about 67 wt% water, which also encompasses the claimed range of between about 15% to about 80% by weight added water, based on Official Notice of what is commonly known.

Sweeteners
Holahan provides the use of sweeteners (5th para. on pg. 4), which  makes obvious the use of non-nutritive types because in this specific case the various permutations of types of sweeteners regarding their nutrient status, in the generic, are so small (nutritive or not) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using sweeteners, as Holahan, to include the specifically claimed type, non-nutritive, as claimed, because in this specific case the various permutations of types of sweeteners in the generic are so small (nutritive or not) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

Specific type of sweetener
The modified teaching, in Haynes also provides the use of non-nutritive sweeteners, including: aspartame, saccharin, acesulfame-K, sucralose, sorbitol, xylitol, and mannitol (see top of page 15), as claimed.

Flavor
Holahan teaches the beverages comprise flavors (0026).

Viscosity
Holahan teaches the beverages with cranberry juice cocktail have a viscosity of 397 at room temperature, as measured on a Brookfield RV viscometer (, which means the viscosity is 397 cP (0064).

CoProduct
Holahan does not discuss the coproduct is the specifically claimed type.
Paeschke also teaches a method of making beverages (0035), comprising: a liquid juice (0063); a fruit or vegetable byproduct, of a juice extract (0037), comprising: seed and peel (0037); a particle size (0046); and polyphenols (0040).
Type and amount of coproduct: Paeschke teaches the use of fruit or vegetable byproducts, comprising peels and seeds (0037-0038, ref. clms. 3-4) that provide fiber (i.e. byproduct particles, i.e. pomace, i.e. seeds and peel, i.e. co-product) (ref. clm. 1), and illustrates that said fiber is used in quantities of about 5 wt% solids (Table 1), which anticipates between about 2 to 30 wt% of a coproduct, as claimed.

Source of coproduct: Paeschke teaches the solids have been removed from juice that has been extracted from fruits and/or vegetables (0002, 0037), therefore the coproduct is from juice extraction, as claimed.

Paeschke teaches the fiber is isolated from a permeate liquid that has been pasteurized (0059), therefore the co-product is pasteurized, as disclosed.

Moisture content of co-product: Paeschke teaches the beverage comprises a liquid (0063), selected from the group consisting of water (0045, 0071), wherein the amount of water is about 1 to 99.9 wt%, which anticipates the claim of the co-product having a moisture content of between 70% and 85% by weight, when in the beverage,  as claimed.

Peel and seed content in co-product: Paeschke teaches that the process used results in fiber (i.e. byproduct particles, i.e. pomace, i.e. seeds and peel, i.e. co-product), and illustrates that said fiber is used in quantities of about 5 wt% solids (Table 1), which anticipates a combined peel and seed content between 0.01 % and 20% by weight, as claimed. 



Particle size in co-product: Paeschke teaches the byproduct comprises up to 75 wt% of particles (0050), having a size of between 1 micron and 50 cm (1 to 500,000 microns) (0049), which encompasses the claim of a number average particle size of between 0.1 and 2000 microns, as claimed.
The teaching further provides that said particle sizes will vary depending on the particular type of byproduct used to make them, for instance peel and core byproducts will be significantly larger than clarification filtration retentate or finisher-derived solids.  
The byproduct particle size is reduced according to aspects of the invention using any suitable means, typically one or more physical means disclosed herein as suitable for breaking plant cell walls; namely for example and without limitation, cutting, shredding, slicing, grinding, shearing, extruding, homogenizing, pulverizing, comminuting, subjecting to cavitation (e.g., via ultrasonic frequency), pressurizing, and combinations thereof (0048).
It is the examiner’s position that it would logically follow that if process parameters of byproduct particle size and byproduct physical reduction/byproduct components were adjusted, one of skill in the art would achieve the desired particle size result. 
If the physical reduction of the byproduct (i.e. cutting, shredding, slicing, grinding, shearing, extruding, homogenizing, pulverizing, comminuting, subjecting to cavitation (e.g., via ultrasonic frequency), pressurizing, and combinations thereof) was decreased or the byproduct components were only peel and core (i.e. seeds) it would result in higher byproduct particle size, wherein if the physical reduction of the byproduct was increased or the byproduct components included other than peel and core it would result in lower byproduct particle sizes.
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the particle size used in the process of Paeschke, through routine experimentation with physical reduction (i.e. cutting, shredding, slicing, grinding, shearing, extruding, homogenizing, pulverizing, comminuting, subjecting to cavitation (e.g., via ultrasonic frequency), pressurizing, and combinations thereof) and varied byproduct compositions, to impart the beverage with the desired particle sizes associated with the bi-product.  
Further, it would have been obvious at the time of the invention to modify the method of making beverages with bi-products, as Paeschke, to include a step comprising at least 10 wt% of a number average particle size of between 0.1 and 2000 microns, a claimed; because Paeschke teaches to reduce the particle size by methods of physical force and the type of components in the byproduct, which would provide one in the art with a reasonable expectation of success.

Properties/functionality
Holahan shows it is known for beverages with juice, water and non-nutritive sweeteners to have a viscosity of 397 cP.
The modified teaching, in Paeschke, provides that the co-product does not modify the viscosity of the juice significantly when added to it (0065).



Therefore it would be reasonable to expect that the viscosity of Holahan’s beverage is about 397 cP, which as combined with Paeschke, provides a reasonable expectation that a viscosity of eight ounces of the beverage comprising at least 10 wt% of the co-product is at least 300 cP at 25 C.

Dependent claims
As for claim 2, the modified teaching, in Paeschke, provides juice, including: orange juice (0070); and the co- product includes pomace (0036), from one or more citrus fruits (0038), which encompasses the use of citrus pomace, as claimed.

As for claim 3:
On juice: The modified teaching, in Paeschke, provides the beverage comprises a liquid (0063), selected from the group consisting of fruit/vegetable juice (0045, 0069), wherein the amount of juice is not 100 w% (0066, 0071), which anticipates 20-60 wt% juice, as claimed.

On water: The modified teaching, in Paeschke, provides the beverage comprises a liquid (0063), selected from the group consisting of water (0045, 0071), wherein the amount of water is about 1 to 99.9 wt%, which anticipates 40 to 80 wt% water, as claimed.



On co-product: The modified teaching, in Paeschke, provides the use of fruit or vegetable byproducts, comprising peels and seeds (0037-0038, ref. clms. 3-4) that provide fiber (i.e. byproduct particles, i.e. pomace, i.e. seeds and peel, i.e. co-product) (ref. clm. 1), and illustrates that said fiber is used in quantities of about 5 wt% solids (Table 1), which encompasses 5-25 wt% co-product, as claimed.  

As for claim 4, the modified teaching, in Paeschke, provides that beverages comprise the fiber coproduct (ref. clms. 8 and 8), wherein no limitation is taught as to the amount used, which broadly encompasses the beverage comprising at least 2.5 grams of fiber per 8 ounce serving, as claimed.  

As for claim 5, the modified teaching, in Paeschke, provides that the co-product includes both insoluble fiber and soluble fiber (0039), wherein no limitation are taught as to the amount of total fiber used, which broadly encompasses between about 6 and 15 wt% of total fiber, as claimed.

As for claim 6, the modified teaching, in Paeschke, provides the fiber comprises a ratio of soluble fiber to insoluble fiber of about 1: 1.5 (Fig. 4, items 7-8), which provides a ratio of soluble fiber to insoluble fiber of about 1:2, as claimed.  




As for claim 7, the modified teaching, in Paeschke, provides the byproduct (i.e. co-product) comprises up to 75 wt% of particles (0050), having a size of between 1 micron and 50 cm (1 to 500,000 microns) (0049), which encompasses a number average particle size of between 1 and 250 microns, as claimed.

As for claim 8, the teaching above provides between about 2 to 30 wt % of a co-product from juice extraction, wherein the co-product has a number average particle size of between 0.1 and 2000 microns, a moisture content of between 70% and 85% by weight, and a combined peel and seed content between 0.01% and 20% by weight (see the discussion toward claim 1).
The teaching above also provides that the combined peel and seed content comprises both soluble fiber and insoluble fiber (see the discussion toward claim 5).
The claims are toward a beverage composition wherein patentability is dependent on the beverage composition, the ingredient therein and any physical or chemical structure they impart to the beverage, not the method of making the ingredients used or properties thereof, only how said ingredients distinguish over beverage itself.  
In this case, the claim does not exclude the use of other co-products or similar-products from other sources, therefore the matter of the coproduct comprising a micro-sheared pomace puree only from juice extraction bi-products, makes no distinction over the above because said co-product does not remain isolated from other ingredients in the beverage made.  

The claim of the pomace being a micro-sheared puree also makes no distinction over the teaching above because given the coproduct taught above has the same components and particle size, when in the beverage the co-product is not a puree and therefore the teaching provides the features of the co-product when it is in a beverage.
Further, it would be reasonable to expect that a similar ingredient would have similar properties, including increasing viscosity and film forming properties of the beverage, as claimed.

Claim 4 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holahan in view of Haynes and Paeschke (2012/0135109), as applied to claims 1-8 above,  further in view of Innocenzi (8,053,007).
As for claim 4, the modified teaching, in Paeschke, provides that beverages comprise the fiber coproduct (ref. clms. 8 and 18), wherein no limitation is taught as to the amount used, which broadly encompasses the beverage comprising at least 2.5 grams of fiber in a beverage.  
The modified teaching, in Paeschke, provided the specifically claimed type of fiber, however the modified teaching does not discuss the amount of fiber in the beverage composition with specificity.
Innocenzi also teaches methods of making beverages with dietary fiber, and further provides up to 2.5 grams of fiber in a beverage composition (ref. clms. 1-2), wherein the serving size includes a cup (i.e. about 8 ounces) (39, 50+).  

Therefore the teaching makes obvious a beverage comprises up to 2.5 grams of fiber per 8 ounce serving, as claimed, which makes obvious the claim of at least 2.5 grams of fiber per 8 ounce beverage serving, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages with dietary fiber, as the modified teaching above, to include at least 2.5 grams of fiber per 8 ounce serving, as claimed, because Innocenzi illustrates that the art finds this amount to be suitable for similar intended uses, including methods of making beverages with dietary fiber, further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07).

Claims 5-6 are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holahan in view of Haynes and Paeschke (2012/0135109), as applied to claims 1-8 above, further in view of Gare (2002/0127319).
As for claim 5, the modified teaching, in Paeschke, provides that the co-product includes both insoluble fiber and soluble fiber (0039), wherein no limitation are taught as to the amount of total fiber used, which broadly encompasses between about 6 and 15 wt% of total fiber, as claimed.
The modified teaching, in Paeschke, provides the specifically claimed type of fiber, however the modified teaching does not discuss the amount of total fiber in the beverage composition with specificity.

Gare also teaches methods of making beverages (ab.) with fiber (ref. clm. 1), including soluble and insoluble fibers, including fruit types (0059, ref. clm. 21), wherein the fiber makes up 0.1 to 25 wt% of the composition (ref. clm. 23), which encompasses between about 6 and 15 wt% of total fiber, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages with fiber, as the modified teaching above, to include between about 6 and 15 wt% of total fiber, as claimed, because Gare illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making beverages with fiber, further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07).

As for claim 6, the modified teaching, in Paeschke, provides the fiber comprises a ratio of soluble fiber to insoluble fiber of about 1: 1.5 (Fig. 4, items 7-8), which provides a ratio of soluble fiber to insoluble fiber of about 1:2, as claimed.  

Response to Arguments
It is asserted, that the Rejection alleges that "Holahan teaches methods of making a beverage, comprising cranberry juice cocktail, apple juice, water and a co-product (i.e. thickener) (0060)". (Rejection a p. 2) 


The Rejection then further alleges that "Haynes also teaches methods of making beverages (ab.) and provides that cranberry juice cocktail comprises: about 43 % juice, about 12-13 wt% high fructose corn syrup, a non-nutritive sweetener (see the short article)" and concludes that it "would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages comprising cranberry juice cocktail, as Holahan, to include the ingredients of the cranberry juice cocktail, because Haynes illustrates the content therein, which motivates such a combination for the nutritional content of the beverage ingredient, cranberry juice cocktail". (Rejection at p. 3) 
As an initial matter, Applicant does not understand the meaning of "see the short article" because "the short article" is not identified. Applicant assumes that "the short article" asserts that high fructose corn syrup is a non-nutritive sweetener. If that assumption is correct, Applicant cannot agree. 
In response, the citation is incorrect, therefore a new grounds of rejection is made above.

It is asserted, that Applicant's specification describes that in some embodiments sweeteners may be include in the beverage and it points out that such sweeteners might be nutritive or non-nutritive. Regarding nutritive sweeteners, the Specification explains that the nutritive sweeteners may include high fructose corn syrup (see para. [0086]. To dispel an interpretation that the claimed non-nutritive sweetener would include high fructose corn syrup, claim 1 is amended to specify the non-nutritive sweeteners, which does not include high fructose corn syrup (HFCS). 
In response, Applicant does not define non-nutritive sweeteners, therefore the teaching of what they may include does not exclude the use of corn syrup.  Further Applicant provides no evidence of this, therefore this argument is not persuasive.

It is asserted, that Haynes teaches that the HFCS is critical because it "adds sweetness and, it is believed, works synergistically with the sucrose to enhance the apparent or perceived sweetness." (Haynes at p. 12, lines 1-2) The importance of the presence of HFCS in Haynes is underscored by Haynes's admonition against the use of artificial, i.e., non-nutritive sweeteners. In that regard, Haynes states 
In one embodiment the invention is a composition (e.g., beverage; reduced sugar juice/juice drink; artificial sweetener-devoid reduced sugar juice/juice drink) (p. 2, lines 11-12). In one embodiment the invention is a composition (e.g., beverage; reduced sugar juice/juice drink; artificial sweetener-devoid reduced sugar juice/juice drink) (p. 2, lines 18-19). See also, Haynes at p. 4, line 20 to p. 5, line 19 and p. 11, lines 15-22).  In short, Haynes teaches away from the use of artificial, i.e., non-nutritive sweeteners. Accordingly, Holahan in view of Haynes and Paeschke do not and cannot render obvious the present claims. Applicant requests the Examiner to withdraw the rejection. 
In response, Haynes does not teach away from the use of non-nutritive sweeteners as the discussion at the top of pg. 15, explicitly teaches their use.  Haynes does teach some embodiments with no non-nutritive sweeteners, however this is a teaching of another way of making the beverage, not a teaching away.

In the Office Interview of 10/27/2022, all arguments above were discussed, as well as the current rejection of new claim 8.  Claim 8 does not make a patentable distinction over the beverage taught because when the puree is in the beverage it no longer has that structure.  It is the examiner’s belief that the product by process of claim 9 distinguishes over a beverage for this reason, as the product claimed must be in a puree form, which would require examination to take a distinct path, which will overcome the references previously applied.  If Allowance was found for the puree, then we could add new claims toward its method of use, where Applicant would could recapture the types of products they envisage. That said, the claims are toward a distinct invention, therefore would have to be filed under a new serial number.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793